BUFFINGTON, Circuit Judge.
In the court below the Metal Stamping Company, owner of patent No. 662,050, granted November 20, 1900, to Alfred H. Worrest, for an improvement in thill couplings, charged defendant with infringing claims 2, 3, and 6 thereof. On final hearing that court, in an opinion reported at (C. C.) 180 Fed. 112, found defendant had not infringed. From a decree dismissing its bill complainant appealed.
As the opinion referred to enters fully into the details of the patent and the prior art, we limit ourselves to stating the conclusions to which a study of this case has led. Both the patent in suit and the patent to Bradley, No. 838,767, under which defendant justifies, which avers that its invention, “is very similar to Worrest, No. 662,050, November 20, 1900, in which a bow-spring link is used,” are restricted to a very narrow field. Without entering upon the question of the patentable character of the devices of either, it is evident that the claims of the patent here in suit must be confined to the narrow limits of the precise device disclosed by the patentee. His disclosure was of a thill coupling which automatically takes up the wear of the bolt coupling, a vehicle axle and a thill. And, omitting a discussion of details, it suffices to say that the wear-controlling element in the device is a flat, curved spring. 'The specifications and drawings show, not only that such a fiat, curved spring, and no other, was disclosed by the patentee, but that the co-operating element of the device, viz., a link-shaped lever, is specially adapted to rest on and adjust itself to such a spring. It is urged that the peculiar tension to which a flat curved spring was subjected in the working of this device made it give way in continuous service, and that the device itself proved inoperative in practical use. Indeed, the court below so found. But without going to that extent, or entering on that question, it suffices to say the claims must be restricted to the flat curved spring of the disclosure.
So construed, it follows that defendant’s device, the spring of which is not of that type, does not infringe. The decree of the court below is affirmed.